Citation Nr: 1432479	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-48 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the RO in Columbia, South Carolina.  The Board remanded this issue in June 2011; it returns now for appellate consideration.

While this case was on remand, the Appeals Management Center (AMC) awarded the Veteran special monthly compensation for the loss of the use of a creative organ in a May 2012 rating decision.  The Veteran did not disagree with any determination in that rating decision.  The special monthly compensation issue is not before the Board.  

As reflected in the Veteran's Virtual VA and Veterans Benefits Management System electronic files, the Veteran filed additional 2012, 2013, and 2014 claims for a total disability rating due to individual unemployability based on service-connected posttraumatic stress disorder with the RO during the pendency of this appeal.  The evidence developed in conjunction with those claims is either duplicative of evidence considered by the AMC or does not address erectile dysfunction.  Thus, consideration of these additional records by the Agency of Original Jurisdiction or a waiver of such consideration is not necessary.  38 C.F.R. §§ 19.37, 20.1304 (2013).  


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is currently manifested by loss of erectile ability without any evidence of penis deformity.

2.  The rating criteria reasonably describe disability level and symptomatology due to the Veteran's erectile dysfunction.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.115b, Diagnostic Code (DC) 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Disability Rating

The Veteran contends that he is entitled to an initial compensable rating for erectile dysfunction.  For the reasons that follow, the Board concludes that an initial compensable rating is not warranted.

Disability ratings are determined by the application of the Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Erectile dysfunction disorder is usually rated under 38 C.F.R. § 4.115b, DC 7599-7522.  DC 7599 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  Generally, erectile dysfunction is rated by analogy as penis, deformity, with loss of erectile power, evaluated under DC 7522.  Under DC 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a DC, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating (aside from the special monthly compensation, which has already been granted in this case).  38 C.F.R. § 4.115(b), DC 7522.

The Veteran's erectile dysfunction was first evaluated at an August 2008 VA examination for complications of service-connected diabetes mellitus, type II.  Following the Veteran's allegation of worsening erectile dysfunction in February 2009, the Veteran was seen for another VA examination in August 2011.  Both examination reports contain findings that the bladder, anus, rectal wall, urethra, perineal sensation, penis, testes, prostate, epididymis, spermatic cord, scrotum, and seminal vesicles were normal.  

The Veteran has not offered any statements or testimony describing penile deformity.  His complaints are recorded only in the VA examination reports.  In August 2008, he reported only being able to achieve an erection less than 50 percent of the time and vaginal penetration less than 50 percent of the time.  In August 2011, he reported worsening symptoms and vaginal penetration less than 50 percent of the time.  He indicated that he was seeking medication for erectile dysfunction through his VA doctor.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

Given the above evidence, the Board finds that a separate compensable disability rating for the Veteran's erectile dysfunction is not warranted.  Significantly, the criteria for a schedular 20 percent rating under DC 7522 are not warranted as there is no evidence of deformity of the penis.  The Board has also considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period, but finds no evidence for a staged rating in this case.  Fenderson, 12 Vet. App. at 120.  Furthermore, a compensable disability rating under DCs 7520, 7521, 7523, or 7524 is not warranted as the Veteran has not had any of his penis or testes removed and there is no evidence of deformity.  Special monthly compensation may be assigned for erectile dysfunction alone on the theory that it is analogous to the loss of a creative organ and the AMC has already assigned special monthly compensation.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Board finds that the symptomatology and impairment caused by the Veteran's erectile dysfunction is specifically contemplated by the schedular rating criteria.  For the entire rating period, the Veteran's erectile dysfunction has been characterized by the loss of erectile power.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  At the August 2011 VA examination, the examiner noted, "No physical or psychological problems related to ED."  The Veteran has not alleged that any other symptom is present in this case and no other symptom was discovered during direct medical examinations.  Thus, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  The Board finds that the criteria for submission for assignment for extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun, 22 Vet. App. at 115.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal for an initial compensable rating for erectile dysfunction.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran did not specifically file a claim for service connection for erectile dysfunction.  Instead, he filed a claim for an increased rating for diabetes mellitus, type II.  Erectile dysfunction was discovered during a VA examination and service connected on a secondary basis as a complication of diabetes mellitus, type II.  A March 2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability prior to initial adjudication of the Veteran's increased rating claim in September 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  A 2012 rating decision indicates that the Veteran is in receipt of retirement benefits from the Social Security Administration on the basis of age, instead of disability.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The RO provided the Veteran an appropriate VA examination most recently in August 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that referral for consideration of an extraschedular rating is not warranted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The August 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

The Board remanded this issue to the Appeals Management Center (AMC) in June 2011 to provide the Veteran with a VA examination to assess the current severity of the service-connected erectile dysfunction.  That examination occurred in August 2011.  The examination was adequate, as discussed above.  The Board finds that the AMC complied substantially with June 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


